ITEMID: 001-61644
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: CHAMBER
DATE: 2004
DOCNAME: CASE OF CSEPYOVA v. SLOVAKIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award;Costs and expenses partial award - Convention proceedings
JUDGES: Nicolas Bratza
TEXT: 8. The applicant was born in 1922 and lives in Komárno.
9. The applicant lodged a claim under the Land Ownership Act no. 229/1991 Coll. (Zákon o úprave vlastníckych vzťahov k pôde a inému poľnohospodárskemu majetku – “Act 229/91”) for the restitution of an ownership interest of 1/6 in an undivided plot of agricultural land which had belonged to her family before it was taken away during the communist regime.
10. On 15 September 1992 the applicant and the agricultural cooperative that was using the plot concluded a restitution agreement (dohoda o vydaní) concerning the modalities of the ownership interest transfer to her.
11. On 19 October 1992 the Komárno Land Office (Okresný úrad, odbor pozemkový, poľnohospodárstva a lesného hospodárstva) approved the restitution agreement in accordance with Act 229/91.
12. On 22 November 1992 the Land Office informed the applicant that a third person (G.N.) had filed an appeal with the Ministry of Agriculture (Ministerstvo pôdohospodárstva) against the approval of 19 October 1992. G.N. was an heir of a person to whom the plot was assigned (prídelový vlastník – “the assigned owner”) by the State after it had been taken away from the applicant’s family. In her appeal, she claimed ownership of the plot. On 2 December 1992 the applicant submitted her observations in reply to the appeal.
13. On 22 December 1992 G.N. died.
14. On 21 October 1993 the Ministry annulled the approval of the Land Office of 19 October 1992.
15. On 3 November 1994 the Land Office ordered the accelerated consolidation of the plot in accordance with the Act on Land Consolidation no. 330/1991 Coll. (Zákon o pozemkových úpravách, usporiadaní pozemkového vlastníctva, pozemkových úradoch, pozemkovom fonde a o pozemkových spoločenstvách – “Act 330/91”). Pursuant to Section 15 § 2 of the Act, the accelerated land consolidation was ordered for an interim period, namely until the completion of the ongoing general land consolidation proceedings in the area concerned or, alternatively, until the co-operative was dissolved without a legal successor; whichever would occur earlier.
16. On 1 December 1995 the applicant requested that the Land Office should deal with her case expeditiously.
17. On 6 December 1995 the cooperative rescinded the restitution agreement of 15 September 1992.
18. On 12 April 1996 the Land Office requested G.N.’s heir, P.N., to submit a decision on her estate.
19. On 27 September 1996, on a motion of the cooperative, the Komárno District Prosecutor asked the Land Office to submit to him the casefile concerning the applicant’s case. In his decision of 31 October 1996, the Prosecutor found that there had been undue delays in the proceedings in that the Land Office had failed to rule on the restitution agreement within the prescribed timelimit and that since 4 November 1993 it had failed to take any procedural steps. The Prosecutor instructed the Land Office to deal with the case without undue delays.
20. In its decision of 25 November 1996 the Land Office withheld its approval of the restitution agreement of 15 September 1992.
21. On 23 December 1996 the applicant petitioned for a judicial review of this decision. On 27 December 1996 she supplemented her petition.
22. On 3 September 1997 a notary public determined G.N.’s estate.
23. On 30 November 1998 the Nitra Regional Court (Krajský súd) upheld the decision of the Land Office of 25 November 1996. As a result, under Act 229/91, it became incumbent upon the Land Office to determine ex officio the applicant’s restitution claim.
24. The applicant requested the Land Office repeatedly, inter alia by letters of 19 April, 3 May, 18 May and 11 December 1999, to determine her restitution case expeditiously.
25. On 21 February 2000 the Land Office ordered preparatory measures to be taken with a view to opening land consolidation proceedings under Act 330/91 in respect of the plot in issue.
26. On 15 August 2000 the Land Office opened the land consolidation proceedings. It noted that “heirs of the assigned owners had submitted competing ownership claims to the plot” and that the rival claims had to be determined before it could be decided whether any part of the plot was to be restored to the applicant and, if so, which part. The applicant and another party to the proceedings filed appeals with the Nitra Regional Office (Krajský úrad).
27. On 8 September 2000 the Land Office decided to stay the proceedings on the applicant’s restitution claim pending the outcome of the consolidation proceedings opened on 15 August 2000.
28. On 17 October 2000 the Land Office asked the parties to the consolidation proceedings for their observations on the appeals filed by the applicant and by the other party.
29. In its decision of 2 January 2001, the Regional Office found factual inaccuracies and inconsistencies in the reasoning of the Land Office’s decision of 15 August 2000 to open the consolidation proceedings in respect of the plot. It quashed this decision and sent the casefile back to the Land Office for reconsideration. The decision of 8 September 2000 to stay the restitution proceedings was not affected by this decision.
30. On 13 February 2001 the applicant lodged a complaint with the Head of the Land Office (Prednosta okresného úradu) about the delays in her restitution proceedings. She demanded that the proceedings be resumed and her claim considered on the merits. On 28 February 2001 the Head of the Land Office informed the applicant that the Land Office would determine the applicant’s claim following the determination of the preliminary question in the consolidation proceedings, i.e. the competing ownership claims filed by the third parties.
31. On 13 March 2001 the applicant requested that the Land Office inform her about the state of her restitution proceedings.
32. On 19 March 2001 the Land Office informed the applicant that the restitution proceedings were still stayed pending the determination of the preliminary question that was being dealt with in the consolidation proceedings.
33. On 25 May 2001 the Land Office held a hearing on the applicant’s restitution claim.
34. On 18 September 2001 the Land Office allowed the applicant’s restitution claim. It noted that the allocation of the plot to the assigned owners had occurred prior to the formal confiscation of the ownership interest she was claiming. It concluded therefore that the allocation did not constitute an obstacle to the restitution of this share to the applicant. This decision became final on 26 October 2001.
35. The applicant’s title to the 1/6 ownership interest in the plot has not yet been recorded in the Land Register (kataster nehnuteľností).
36. To date, no new decision to open the land consolidation proceedings has been taken.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
